                                                             JUN 2 6 2019
                              UNITED STATES DISTRICT COU T
                             SOUTHERN DISTRICT OF CALIF RN~K us OiSTRWT COURT
                                                                              SOUTHEfl,,_ !llSTR1CT Of CP.t.!FOl,NIA
                                                                              BY            U/1/           OEP,JYV     1



 UNITED STATES OF AMERICA,                             CASE NO. 99CR2165-DMS

                                       Plaintiff,
                       vs.                             JUDGMENT OF DISMISSAL
 ARACELI MARIA LOPEZ DE PONCE ,

                                     Defendant.



               IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has granted the
       motion of the Govermnent for dismissal of this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

_x_ the Court has granted the motion of the Govermnent for dismissal without prejudice; or

       the Court has granted the motion of the defendant for dismissal/judgment of acquittal; or

       a jury has been waived, and the Court has found the defendant not guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

_x_ of the offense(s) as charged in the Information:

         21 USC 84 Ha)(l)

              IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.



 DATED: June 26, 2019

                                                           Hon. DANA M. SABRAW
                                                           UNITED STATES DISTRICT JUDGE
